Citation Nr: 1744328	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to February 3, 2017, and in excess of 60 percent beginning February 3, 2017, for service-connected respiratory condition to include asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to September 1985.

This case comes before the Board of Veterans Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky, which continued the evaluation of
30 percent disabling for asthma.  An October 2010 rating decision granted service connection for a respiratory condition at the initial rating of 30 percent disabling.

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that proceeding has been associated with the claims file.

In a May 2017 rating decision, the RO granted the Veteran an increased evaluation for asthma (previously rated as a respiratory condition, scarring, residuals from fume inhalation) from 30 percent to 60 percent disabling, effective February3, 2017.

This matter was previously remanded by the Board in April 2015 and December 2016 for further development.  That development was completed to the extent possible and the case was returned to the Board.  

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the Veteran submitted a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  For the entire period on appeal, the evidence demonstrates that the Veteran's asthma was characterized by FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three times a year) courses of systemic (oral or parenteral) corticosteroids. 

2.  For the entire period on appeal, the evidence does not demonstrate that the Veteran's asthma was characterized by FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; more than one attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 60 percent for asthma have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2016).

2.  For the entire period on appeal, the criteria for a disability rating in excess of 60 percent for asthma have not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in July 2012, May 2013, and February 2017.  

Accordingly, the Board will address the merits of the claim.

	II.  Increased Rating 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's disability is evaluated under Diagnostic Code 6602, which contemplates bronchial asthma.  38 C.F.R. § 4.97.

Under Diagnostic Code 6602, a 30 percent disability rating requires one of the following: FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 percent; daily inhalation or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  Id.  

A 60 percent disability rating is warranted when the evidence demonstrates one of the following: FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three times a year) courses of systemic (oral or parenteral) corticosteroids.  Id.

A 100 percent disability rating requires evidence demonstrating one of the following: FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than one attack a week with episodes of respiratory failure; or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

Post-bronchodilator findings for pulmonary functioning tests are the standard in pulmonary assessment.  See 61 Fed. Reg. 46,720, 46,723-29 (Sept. 5, 1996) (noting that the results of testing following optimum therapy reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function).  Thus, the Board will, in accordance with longstanding VA practice, use and consider post-bronchodilator results.

Factual Background and Analysis

The Veteran filed an April 2012 claim for increased rating for his lung injury.  See April 2012 VA Form 21-526b Veteran Supplemental Claim.  He contends his lung condition has worsened such that he required monthly visits to the clinic as well as more than two courses of corticosteroids per year.  See April 2012 Statement in Support of Claim. 

The Veteran was afforded a July 2012 VA respiratory condition examination.  The examination report indicated the Veteran did not require the use of oral or parenteral corticosteroid medications, but required daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The examiner diagnosed the Veteran with asthma and indicated that he did not have any asthma attacks with episodes of respiratory failure for the past 12 months.  The examination report noted that the Veteran had physician visits for required care of exacerbations less frequently than monthly.  

September 2012 VA treatment notes indicated that the Veteran was taking oral budesonide, inhaler with a 120 day prescription (120D).  

An October 2012 VA allergy clinic note indicated the Veteran was currently taking symbicort, two puffs with spacer two times per day; albuterol, two puffs four to five times a day; beclomethasone, two puffs twice a day (bid) with spacer; tiotropium 18mcg daily.  Treatment notes also indicated the he was using flucasone, singulair, and was not talking loratadine.  

December 2012 VA treatment notes indicated the Veteran's August 2012 pulmonary functioning testing was previously 56 percent predicted and FEV-1/FVC was 73 percent. 

A May 2013 VA examination report revealed that the Veteran reported being on permanent corticosteroids (daily).  The examination report further indicated that the Veteran was issued a new order of prednisone 10 mg in May 2012 for the quantity of 32 with no refills, taking four tablets by mouth daily for three days, two tablets daily for three days, one tablet daily for three days, and then one half tablet daily for three days.  The order expired in June 2012.  Upon VA examination in July 2012 the Veteran was not using prednisone tablets (if he took it as prescribed).  The Veteran was issued a new order of prednisone in August 2012 for the quantity 14 with no refills, taking by mouth two tablets daily for four days, one tablet daily for four days, and then one half tablets daily for four days.  The order expired in September 2012.  There were no other orders found in the Veteran's treatment records for additional prescriptions of prednisone and the Veteran was not on permanent corticosteroids.

A July 2014 VA allergy clinic note revealed that the Veteran contacted the allergy clinic to report on his asthma symptoms, that he was currently taking 2.5mg of prednisone daily and was pleased with that dosage.  He reported that his asthma was doing the best it had been in a long time.  

At this May 2014 VA allergy clinic outpatient visit he reported currently using dulera, two puffs bid; QVAR 80mcg, two puffs bid; singulair; and albuterol, three times per day.  Spirometry results revealed FEV-1/FVC of 76.  

A July 2014 VA allergy clinic notes indicated that the Veteran was feeling better on prednisone 5mg, daily for the past three to four weeks.  His current medications included QVAR 80mcg, two puffs bid; dulera, two puffs bid; singulair; prednisone 5mg daily; and albuterol one to two times per day. 

September 2015 VA treatment notes listed his medications as including prednisone, 1mg taking three tablets by mouth daily.  A September 2015 addendum noted that minimizing prednisone would be ideal. 

May 2016 Allergy Clinic spirometry results revealed FEV-1/FVC actual of 66 percent and predicted 77 percent.  

May 2016 VA allergy clinic note indicated the Veteran reported taking 1mg of prednisone daily and stated prednisone helped temporarily.  He also reported that he was taking dulera, two puffs bid which he thought helped made the duration of his symptoms shorter.  Pulmonary functioning testing revealed FEV1/FVC of 66 with decreased FEV1 63 percent.  

June 2016 Allergy Clinic spirometry results revealed FEV-1/FVC actual of 73 percent and predicted 77 percent.  

January 2017 VA patient medication information indicated that the Veteran was taking prednisone 10mg, four by mouth once daily for seven days; three tablets once daily for two days; two tablets once daily for two days; once tablet once daily for two days; and one finishing with one half tablet once daily for two days. 
January 2017 VA allergy clinic notes indicated that the Veteran's asthma medications included dulera, two puffs bid; QVAR, two puffs bid; montelukast, 10mg nightly (qhs); and albuterol, three times per day.  Treatment notes indicated that the Veteran was given a rescue prednisone prescription to take with him overseas and that he should use it for exacerbations and/or with decreased peak flows only.

The Veteran was afforded a February 2017 VA asthma examination.  The examination report included pulmonary function testing results which revealed pre-bronchodilator FEV-1 of 59 percent predicted, FEV-1/FVC of 86 percent and post-bronchodilator FEV-1 of 75 percent predicted and 94 percent with FEV-1 predicted of 59 percent most accurately reflected the Veteran's level of disability.  The examination report indicated that the Veteran required intermittent care for asthma exacerbations which were less frequency than monthly.  The examiner opined that the Veteran's FEV-1 and FEV1/FVC had not been less than 40 percent from April 2012 to present.  The Veteran had not been treated for any episodes of respiratory failure during the period from April 2012 to present.  The Veteran was not prescribed daily oral or parenteral corticosteroids during the period from April 2012 to present.  The Veteran had been prescribed at least five tapered courses of oral prednisone over the last year with the duration of the tapered doses being from eight to fifteen days.  The Veteran did not have a FEV-1 of 40percent to 55 percent or an FEV1/FVC of 40 percent to 55 percent in the period from April 2012 to present.   The Veteran did not have monthly visits to a physician for care of exacerbations in the period of April 2012 to present, but did require intermittent care for exacerbations but occurred less frequently than monthly.  The Veteran had been prescribed intermittent courses of oral steroid during the period from April 2012 to present which were greater than three times a year.  He was prescribed 5 courses of oral prednisone over the last year with the duration of the tapered doses from eight to fifteen days.  Specifically regarding the Veteran's claimed need for incapacitating episodes where he was forced to go home and use his nebulizer in lieu of hospitalization, the examiner indicated that there was nothing in the evidence of record which confirmed or denied the Veteran's claimed statement.  Therefore, the examiner indicated that he could not comment to the validity of this statement without resorting to mere speculation as there was nothing in the evidence of record to support this statement.  Specifically regarding the Veteran's active medication list at the Cincinnati VA medical and Detroit VA medical center which were reviewed, the examiner indicated that there was no evidence that he used steroid continuously or permanently.  
The record includes a March 2017 Correspondence from the Veteran's private physician indicating that he/she periodically treated the Veteran, reviewed his record since 2009, and based on his/her review agreed that the Veteran met the requirements for a 60 percent and 70 percent disability rating.  See March 2017 Private Physician Correspondence. 

Throughout the appeal period, the record demonstrates the Veteran has had at least monthly visits to a physician for required care of exacerbations or intermittent (at least three times a year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97.  However, the record does not support that  Veteran had FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than one attack a week with episodes of respiratory failure; or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  Therefore, a 60 percent disability rating is warranted for the entire period, but a rating in excess of 60 percent for the entire period is not warranted.  

Since April 2012, none of the Veteran's pulmonary functioning tests have shown FEV-1 of less than 40 percent predicted or FEV-1/FVC of less than 40 percent to warrant a rating in excess of 60 percent.  The lowest pulmonary functioning test results of record were reported by the February 2017 VA examiner.  The examination report revealed pre-bronchodilator FEV-1 of 59 percent predicted, FEV-1/FVC of 86 percent and post-bronchodilator FEV-1 of 75 percent predicted and 94 percent with FEV-1 predicted of 59 percent most accurately reflected the Veteran's level of disability.  The objective medical evidence did not show, nor did the Veteran contend, that pulmonary function results meet the criteria for rating in excess of 60 percent since April 2012.  

There is also no objective evidence of record that the Veteran has experienced weekly or more asthma attacks with episodes of respiratory failure.  The February 2017 examination report indicated that the Veteran required intermittent care for asthma exacerbations which were less frequent than monthly.  The Board acknowledges the Veteran's reports of incapacitating episodes where he was forced to go home and use his nebulizer in lieu of hospitalization.  However, review of the treatment records does not reflect that he reported any such incidents to treatment providers and it was not indicated in his treatment notes.  Further, the February 2017 VA examiner indicated the Veteran had not been treated for any episodes of respiratory failure during the period from April 2012 to present.  

Moreover, the evidence does not reflect that the Veteran has required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  First, although the evidence reflects that the Veteran has used inhaled corticosteroid medication, the use of this medication does not constitute systemic corticosteroid use as described in Diagnostic Code 6602.  To the extent that the Veteran's inhaler medication is considered steroidal, such treatment does not qualify as "systemic."  In this regard, "systemic" is defined as "pertaining to or affecting the body as a whole."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012).  In light of this, it is clear that systemic use requires the use of medications, in this case corticosteroids or immuno-suppressive drugs that treat the body as a whole.  

Second, the Veteran's daily use of the oral medication montelukast/singulair does not constitute "systemic" treatment.  It is nonsteroidal and is not an immuno-suppressive drug.  The Veteran has not presented any evidence to the contrary.  

Finally, the Board acknowledges that the Veteran has taken prednisone medications during the appeal period.  However, these prescriptions have not been continuous or permanent.  Instead, the Veteran was prescribed intermittent courses of oral steroid during the period from April 2012 to present which were greater than three times a year.  See February 2012 VA Examination Report.  Significantly, the May 2013 VA examination report indicated that the Veteran reported being on permanent corticosteroids (daily).  The examination report further indicated that while the Veteran was issued prednisone 10 mg in May 2012 for the quantity of 32 with no refills, taking four tablets by mouth daily for three days, two tablets daily for three days, one tablet daily for three days, and then one half tablet daily for three days; the order expired in June 2012.  In addition, upon VA examination in July 2012 the Veteran was not using prednisone tablets (if he took it as prescribed).  The Veteran was issued a new order of prednisone in August 2012 for the quantity 14 with no refills, taking by mouth two tablets daily for four days, one tablet daily for four days, and then one half tablets daily for four days.  The order expired in September 2012.  There were no other orders found in the Veteran's treatment records for additional prescriptions of prednisone and the Veteran was not on permanent corticosteroids.  See May 2013 VA Examination Report.  More recently, September 2015 VA treatment notes listed his medications as including prednisone, 1mg taking three tablets by mouth daily, but a September 2015 addendum noted that minimizing prednisone would be ideal.  May 2016 VA allergy clinic notes indicated that the Veteran was taking 1mg of prednisone daily which helped temporarily.  January 2017 VA patient medication information indicated that the Veteran was taking prednisone 10mg, four by mouth once daily for seven days; three tablets once daily for two days; two tablets once daily for two days; once tablet once daily for two days; and one finishing with one half tablet once daily for two days.  Notably, January 2017 VA treatment records indicated that the Veteran was given a "rescue prednisone prescription" that he was to us "for exacerbations and/or with decreased peak flows only."  Therefore, the objective evidence of record does not support daily use of prednisone medication to satisfy the criteria described in Diagnostic Code 6602 for a rating in excess of 60 percent.

The Board has considered whether staged ratings would be appropriate.  While there may have been day-to-day fluctuations of the manifestations of the Veteran's asthma, the evidence of record shows no distinct time period during which the Veteran's symptoms have varied to such an extent that a rating greater than 60 percent for the entire appeal period would be warranted under any diagnostic code. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In making the above determinations, the Board has considered the Veteran's lay statements.  The Board finds that the Veteran's statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements do not constitute competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes, as this requires specialized education, training or experience, which the Veteran has not been shown to have.  See 38 C.F.R. § 3.159(a).
The Board has considered the benefit of the doubt doctrine and finds that the Veteran's asthma symptoms more nearly approximate the criteria for a 60 percent disability rating; however, the preponderance of the evidence is against a disability rating higher than the 60 percent assigned for the entire period on appeal.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

A 60 percent disability rating for the period prior to February 3, 2017, is granted.

A disability rating in excess of 60 percent for the entire period on appeal is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


